
	
		II
		109th CONGRESS
		2d Session
		S. 3958
		IN THE SENATE OF THE UNITED STATES
		
			September 27, 2006
			Mrs. Clinton (for
			 herself, Mr. Specter,
			 Mr. Kennedy, and
			 Ms. Mikulski) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To establish the United States Public Service
		  Academy.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Public Service Academy Act of
			 2006.
		2.FindingsCongress makes the following
			 findings:
			(1)National
			 disasters such as September 11, 2001, and Hurricane Katrina, along with the
			 United States' struggle against international terrorism, have highlighted the
			 importance of public service and the need for the United States to improve its
			 capacity to effectively handle future catastrophes, as well as the daily
			 challenges of life in a global society.
			(2)Young Americans,
			 particularly after the September 11, 2001 attacks, have a strong ethic of
			 public service. According to the Higher Education Research Institute, more than
			 2/3 of the 2005 freshman class at institutions of higher
			 education in the United States expressed a desire to serve others, the highest
			 rate in a generation. Applications to private programs such as Teach for
			 America and City Year, publicly funded public service programs within USA
			 Freedom Corps, and religious mission trips have increased dramatically since
			 2001. Yet with the increase in college tuition causing the average college
			 graduate to owe about $20,000, many students often can afford to pursue public
			 service only for short periods of time and avoid public service careers in
			 favor of more lucrative fields.
			(3)The aging of the
			 population of the United States and the subsequent retirement of the Baby
			 Boomer generation will create serious shortages in critically needed public
			 service positions at all levels of our society, as evidenced by the
			 following:
				(A)A recent study by
			 the Congressional Budget Office highlighted the graying of the Federal
			 work force, while the Partnership for Public Service warns of a
			 Federal brain drain as 44 percent of all Federal workers become
			 eligible to retire in the next 5 years.
				(B)The National
			 Center for Education Statistics estimates that more than 2,000,000 teachers
			 will be needed in the next 10 years due to teacher retirement and increased
			 student enrollment. The teacher shortages will particularly affect high-need
			 rural and inner-city local educational agencies.
				(C)More than 80
			 percent of the Nation’s 17,000 law enforcement agencies report that they cannot
			 fill needed positions due to a lack of qualified candidates.
				(D)The Bridgespan
			 Group reports that nonprofit organizations will need to attract and develop
			 640,000 new senior managers by 2016, nearly 21/2 times the
			 number in 2006.
				(4)The United States
			 does not have a national undergraduate institution to promote public service
			 and develop well-trained, highly qualified civilian leaders.
			3.PurposeThe purpose of this Act is to establish a
			 United States Public Service Academy that will—
			(1)strengthen and
			 protect the United States by creating a corps of well-trained, highly qualified
			 civilian leaders willing to devote themselves to leadership through patriotic
			 public service;
			(2)be the first
			 national civilian institution of higher education in the United States;
			 and
			(3)provide
			 competitive, federally subsidized, public service-driven undergraduate
			 education to students from across the United States and the world.
			4.DefinitionsIn this Act:
			(1)Public
			 service
				(A)In
			 generalThe term public service includes a variety
			 of public, private, and non-profit endeavors that strengthen and protect living
			 conditions, create opportunities, and enhance the civic well-being of
			 communities across the United States and the world.
				(B)Preapproved
			 public service endeavorsThe following fields shall be deemed to
			 meet the requirement of subparagraph (A):
					(i)Economy.
					(ii)Education.
					(iii)Emergency
			 management.
					(iv)Environment.
					(v)Foreign
			 policy.
					(vi)Health
			 care.
					(vii)Law
			 enforcement.
					(viii)Public
			 infrastructure.
					(2)Board of
			 visitorsThe term Board of Visitors means an
			 appointed board of not more than 15 members, including the Secretary of the
			 Department of Homeland Security, to oversee the Public Service Academy
			 established under section 5. The remaining board members shall be appointed by
			 the President with the advice and consent of the Senate.
			(3)StateThe
			 term State means each of the several States of the United States
			 and the District of Columbia.
			5.Establishment
			(a)EstablishmentThere
			 is established, in the Department of Homeland Security, a United States Public
			 Service Academy (referred to in this Act as the Academy), at the
			 location to be determined by an Act of Congress, for the instruction in and
			 preparation for public service of selected individuals, who shall be called
			 Academy students.
			(b)OrganizationThe
			 Secretary of the Department of Homeland Security shall prescribe the
			 organization of the Academy, in accordance with the requirements of this
			 section.
			(c)Key
			 positionsThere shall be at the Academy the following:
				(1)A
			 Superintendent.
				(2)A Dean of the
			 Academic Board, who is a permanent professor.
				(3)A Director of
			 Admissions.
				(4)A Director of
			 Placement.
				(d)SuperintendentThe
			 Superintendent shall oversee the immediate government of the Academy.
			(e)Dean of the
			 Academic Board
				(1)AppointmentThe
			 Superintendent shall appoint the Dean of the Academic Board as an additional
			 permanent professor from the permanent professors who have served as heads of
			 departments of instruction at the Academy, except that for the first year of
			 the Academy the Superintendent shall appoint the Dean of the Academic Board
			 from qualified applicants.
				(2)DutiesThe
			 Dean of the Academic Board shall perform such duties as the Superintendent of
			 the Academy may prescribe, with the approval of the Board of Visitors.
				6.Faculty and
			 departments
			(a)Number of
			 facultyThe Superintendent may employ as many professors,
			 instructors, and lecturers at the Academy as the Secretary of the Department of
			 Homeland Security considers necessary to ensure that the student-faculty ratio
			 is not more than 16 to 1.
			(b)Faculty
			 compensationThe Superintendent may prescribe the compensation of
			 persons employed under this section.
			(c)Department
			 titlesThe Superintendent may prescribe the titles of each of the
			 departments of instruction and the professors of the Academy.
			(d)Department
			 headUpon becoming the senior professor in a department, a
			 permanent professor becomes the head of that department.
			7.Student
			 qualifications and requirements for admission
			(a)Student
			 qualificationsA student wishing to be admitted to the Academy
			 shall—
				(1)be 17 years of
			 age or older;
				(2)be unmarried;
			 and
				(3)have no
			 dependents, as defined in section 152(a) of the Internal Revenue Code of
			 1986.
				(b)Admission
			 requirementsA student wishing to be admitted to the Academy
			 shall fulfill the following requirements:
				(1)Earn a secondary
			 school diploma.
				(2)Take the SAT or
			 ACT or an equivalent college-level aptitude test.
				(3)Sit for a
			 personal interview with representatives of the Academy.
				(4)Any further
			 admissions requirements, as determined by the Director of Admissions.
				(c)Honor
			 codeA student wishing to be admitted to the Academy shall sign
			 an Honor Code developed by the Superintendent and approved by the Board of
			 Visitors.
			8.Appointment of
			 students
			(a)Nomination
			 processProspective applicants to the Academy for seats described
			 in paragraphs (1) and (3) of subsection (b) shall follow a nomination process
			 established by the Director of Admissions that is similar to the process used
			 for admission to the military academies of the United States Armed
			 Forces.
			(b)Appointments
				(1)Congressional
			 seats
					(A)Seats allocated
			 per StateThe Director of
			 Admissions shall allocate the congressional seats for incoming first-year
			 students of the Academy by State on the basis of 2 seats per electoral vote
			 from each State.
					(B)Nominees
			 required per each senator and representativeEach member of the
			 Senate or the House of Representatives shall nominate a minimum of 5 candidates
			 from the State that the member represents for each incoming first-year class of
			 the Academy.
					(C)CompetitionIn
			 selecting nominees for a first-year incoming class for the congressional seats
			 reserved for a State, the Director of Admissions shall only consider the
			 candidates nominated by members of Congress from the State.
					(2)International
			 students
					(A)SeatsThe
			 Director of Admissions shall reserve in each incoming first-year class of the
			 Academy 100 seats for international students.
					(B)Tuition;
			 agreementIn order for an international student to attend the
			 Academy, the student's home country shall—
						(i)be responsible
			 for subsidizing the student's tuition, fees, room and board, and other expenses
			 at the Academy; and
						(ii)enter into an
			 agreement described in section 10(b) with the student.
						(3)Executive
			 branch nominees
					(A)SeatsThe
			 Director of Admissions shall reserve in each incoming first-year class of the
			 Academy 25 seats for executive branch nominees.
					(B)NomineesThe
			 President shall nominate a minimum of 75 candidates to compete for the 25
			 executive branch seats.
					(4)OtherThe
			 Director of Admissions shall reserve in each incoming first-year class of the
			 Academy 75 seats for at-large selections from the remaining pool of
			 congressional nominees described in paragraph (1)(B).
				9.Academic focus
			 of the United States Public Service Academy
			(a)CurriculumEach
			 Academy student shall follow a structured curriculum that is self-reinforcing
			 to emphasize leadership development and public service.
			(b)Degree
				(1)Degree
			 conferred upon graduationUnder such conditions as the Board of
			 Visitors may prescribe, the Superintendent of the Academy may confer a
			 baccalaureate of science or baccalaureate of arts degree upon a graduate of the
			 Academy.
				(2)MajorsEach
			 Academy student shall pursue a program of study for a baccalaureate of arts or
			 a baccalaureate of sciences degree in traditional liberal arts subjects.
				(c)Breadth of
			 required subject areas studiedEach Academy student shall take
			 courses in a broad array of subject areas as part of the student's program of
			 study.
			(d)Public service
			 concentrationNot later than the completion of the fourth
			 semester, each Academy student shall choose a public service concentration from
			 the fields described in section 4(1)(B), which shall be the field in which the
			 student ultimately will serve upon graduation.
			(e)Public service
			 requirements before graduation
				(1)Public service
			 programmingEach Academy student shall participate in daily
			 public service programming, to be determined by the Dean of the Academic
			 Board.
				(2)Public service
			 projectEach Academy student shall plan and implement a 1-year
			 public service project during the student's final year at the Academy.
				(f)Study abroad
			 requirements
				(1)In
			 generalEach Academy student shall spend the student's junior
			 year in a study abroad program approved by the Dean of the Academic
			 Board.
				(2)Classes in
			 preparation for study abroadIn preparation for the junior year
			 study abroad program, each Academy student shall take courses in foreign
			 languages and international relations.
				(3)Internship
			 during study abroadAs part of an Academy student's junior year
			 study abroad program, each Academy student shall participate in an internship
			 at the United States mission in the student's junior year study abroad program
			 location.
				(g)Summer learning
			 program requirementsFor each year of attendance at the Academy,
			 each Academy student shall spend 8 weeks each summer participating in the
			 following structured learning programs:
				(1)Following the
			 first year at the Academy, emergency response training.
				(2)Following the
			 second year, a civilian internship in the United States Armed Forces.
				(3)Following the
			 third year, an internship with a preapproved organization described in section
			 10(g)(3)(B).
				10.Public service
			 requirements following graduation
			(a)Public service
			 agreementEach Academy student from the United States shall sign
			 an agreement with respect to the student's length of public service to the
			 United States. The agreement shall provide that the student agrees to the
			 following:
				(1)That the student
			 will complete the course of instruction at the Academy, culminating in
			 graduation from the Academy.
				(2)That upon
			 graduation from the Academy, the student—
					(A)will accept an
			 appointment, if tendered, in the location assigned, as a public servant of the
			 United States; and
					(B)will serve as a
			 public servant of the United States for not less than 5 years immediately after
			 such appointment, unless the student continues the student's education in
			 accordance with subsection (h).
					(b)International
			 student agreementEach international Academy student shall sign
			 an agreement with the student's home country regarding public service in the
			 student's home country that meets the same conditions set forth in subsection
			 (a).
			(c)Failure To
			 graduate
				(1)In
			 generalAn Academy student who has completed a minimum of 4
			 semesters at the Academy but fails to fulfill the Academy's requirements for
			 graduation within 4 years shall be—
					(A)dishonorably
			 discharged from the Academy; and
					(B)obligated to
			 repay the Academy for the cost of the delinquent student's education in the
			 amount described in paragraph (2).
					(2)Amount of
			 repaymentThe delinquent student shall be financially responsible
			 for each semester that the student was officially enrolled in the
			 Academy.
				(d)Failure To
			 accept or complete assigned public service
				(1)In
			 generalA delinquent graduate shall be—
					(A)dishonorably
			 discharged from the Academy; and
					(B)obligated to
			 repay the Academy for the cost of the delinquent graduate's education in the
			 amount described in paragraph (2).
					(2)Amount of
			 repaymentIn the case of a delinquent graduate who fails to
			 complete all years of public service required under subsection (a)(2)
			 (including any additional years required for graduate education under
			 subsection (h)), the delinquent graduate shall be financially responsible for
			 the cost of the delinquent graduate's education (including the costs of any
			 graduate education), except that the amount of financial responsibility under
			 this paragraph shall be reduced by 10 percent for each year of public service
			 under subsection (a)(2) that the delinquent graduate did complete.
				(3)Definition of
			 delinquent graduateIn this subsection, the term delinquent
			 graduate means a graduate of the Academy who violates the agreement
			 entered into under subsection (a) by—
					(A)not accepting the
			 graduate's public service assignment upon graduation from the Academy;
			 or
					(B)not completing
			 the required years of public service in the assignment due to—
						(i)voluntarily
			 quitting the assignment; or
						(ii)being fired from
			 the assignment.
						(e)ExceptionsThe
			 Superintendent may provide for the partial or total waiver or suspension of any
			 public service or payment obligation by an individual under this section
			 whenever compliance by the individual with the obligation is impossible or
			 deemed to involve extreme hardship to the individual, or if enforcement of such
			 obligation with respect to the individual would be unconscionable.
			(f)Student
			 salaries and benefitsThe
			 Academy shall not be responsible for the salaries and benefits of graduates of
			 the Academy while the graduates are fulfilling the public service requirement
			 under this section. All salaries and benefits shall be paid by the employer
			 with whom the Academy graduate is placed.
			(g)Determining
			 student assignments
				(1)In
			 generalThe Superintendent, acting through the Academy Placement
			 Office, shall assign graduates to appropriate public service employment that
			 satisfies the public service requirements of this section.
				(2)ConsiderationsThe
			 Academy Placement Office shall assess the following when determining the
			 appropriate public service employment for a graduate:
					(A)National security
			 needs.
					(B)State and local
			 community needs.
					(C)Student
			 experience.
					(D)Student academic
			 performance.
					(3)Preapproved
			 public service placementsPostgraduation public service
			 requirements under this subsection shall be fulfilled through placements in
			 public service employment in any of the following sectors:
					(A)Public
						(i)Civil service
			 employment at the Federal, State, or local level.
						(ii)Civilian service
			 in the United States Armed Forces.
						(B)PrivateEmployment
			 in an organization that—
						(i)is described in
			 section 501(c)(3) of the Internal Revenue Code of 1986;
						(ii)is exempt from
			 tax under section 501(a) of the Internal Revenue Code of 1986; and
						(iii)provides a
			 service determined by the Board of Visitors to meet critical national
			 needs.
						(4)Review and
			 approval of student assignmentsThe Superintendent shall review
			 and approve each Academy graduate's assignment.
				(h)Graduate
			 education
				(1)SubsidyThe
			 Academy may subsidize an Academy student's graduate education in return for an
			 extended public service commitment.
				(2)Extended public
			 serviceFor every year of subsidized graduate education, the
			 Academy student shall agree to add 2 additional years to such Academy student's
			 public service commitment required under the agreement described in subsection
			 (a).
				11.Funding the
			 United States Public Service Academy
			(a)Fully-subsidized
			 educationEach Academy student's tuition at the Academy shall be
			 fully subsidized.
			(b)Public-private
			 partnershipThe Academy will be a public-private partnership
			 funded by the following:
				(1)Public
			 fundsCongress shall fund 80 percent of the Academy’s annual
			 budget.
				(2)Private
			 fundsThe Academy officials shall raise 20 percent of the
			 Academy's annual budget in private funds.
				(c)Initial
			 appropriationsFor each of the first 2 fiscal years for which
			 funds are appropriated under section 13, the Superintendent shall use such
			 funds, and any matching private funds, to acquire land, construct facilities,
			 recruit faculty and students, hire employees, and develop curricula in
			 preparation for the opening of the Academy.
			(d)Subsequent
			 appropriationsFor each of the 4 subsequent fiscal years
			 following the second fiscal year described in subsection (c) and for which
			 funds are appropriated under section 13, the Superintendent shall use such
			 funds, and any matching private funds, to fund the Academy as it grows 1 class
			 at a time into a 4-year institution.
			12.Use of certain
			 gifts to the Academy
			(a)Gifts not
			 exceeding $20,000Under regulations prescribed by the Secretary
			 of the Department of Homeland Security, the Superintendent of the Academy may
			 accept, hold, administer, invest, and spend any gift, devise, or bequest of
			 personal property of a value of $20,000 or less made to the United States on
			 the condition that such gift, devise, or bequest be used for the benefit of the
			 Academy or any entity thereof. The Superintendent may pay or authorize the
			 payment of all reasonable and necessary expenses in connection with the
			 conveyance or transfer of a gift, devise, or bequest under this section.
			(b)Gifts exceeding
			 $20,000The Board of Visitors may accept, hold, administer,
			 invest, and spend any gift, devise, or bequest of personal property of a value
			 of more than $20,000 made to the United States on the condition that such gift,
			 devise, or bequest be used for the benefit of the Academy or any entity
			 thereof. The Board of Visitors may pay or authorize the payment of all
			 reasonable and necessary expenses in connection with the conveyance or transfer
			 of a gift, devise, or bequest under this section.
			13.Amounts
			 appropriatedThere is
			 authorized to be appropriated, and there is appropriated, $164,000,000 for
			 fiscal year 2007 and each of the 5 succeeding fiscal years.
		
